Determination unanimously confirmed without costs and petition dismissed. Memorandum: Evidence adduced at petitioner’s Tier III disciplinary hearing, including the written misbehavior report and testimony from two physicians, constitutes substantial evidence to support the determination (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner offered no evidence to support his bald assertion that he was unable to comply with the order directing him to provide a urine sample (see, Matter of Pabon v LeFevre, 124 AD2d 310). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.)
Present — Green, J. P., Lawton, Wisner, Callahan and Fallon, JJ.